                        IN THE UNITED STATES DISTRICT COURT FOR THE
                                MIDDLE DISTRICT OF TENNESSEE
                                    NASHVILLE DIVISION


 MICHAEL CHAD CORLEY,                                 )
                                                      )
          Petitioner,                                 )
                                                      )         No. 3:18-cv-00485
 v.                                                   )         JUDGE RICHARDSON
                                                      )
UNITED STATES OF AMERICA,                             )
                                                      )
          Respondent.                                 )
                                                      )


                                                  ORDER
         Pending before the Court is a Motion Under 28 U.S.C. § 2255 To Vacate, Set Aside, Or

Correct Sentence (Doc. No. 1), filed by the Petitioner, pro se. The Government has filed a

Response (Doc. No. 6) to the Motion. For the reasons set forth in the accompanying Memorandum,

the Petitioner’s Motion To Vacate (Doc. No. 1) is DENIED, and this action is DISMISSED.

         This Order shall constitute the judgment in this case pursuant to Fed. R. Civ. P. 58.

         Should the Petitioner give timely notice of an appeal from this Memorandum Opinion and

Order, such notice shall be treated as an application for a certificate of appealability, 28 U.S.C.

2253(c), which the Court will not issue because the Petitioner has failed to make a substantial

showing of the denial of a constitutional right. Castro v. United States, 310 F.3d 900 (6th Cir.

2002).

         IT IS SO ORDERED.


                                                       ____________________________________
                                                       ELI RICHARDSON
                                                       UNITED STATES DISTRICT JUDGE
